 

Exhibit 10.51

 

FINAL

 

 

PROCESSING AGREEMENT

BETWEEN

MUSCULOSKELETAL TRANSPLANT FOUNDATION, INC.

BIOCON, INC.

AND

OSTEOTECH, INC.

 

December 22, 2004

 


--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

Page       

1.

DELIVERY AND PROCESSING OF TISSUE

6

 

1.1

BONE AND RELATED TISSUES SUPPLIED BY MTF

6

 

1.2

VOLUME AND FORECASTS

11

 

1.3

DONOR RECORDS

11

 

1.4

PROCESSING

12

              

2.  TITLE, STORAGE, SHIPPING, DISTRIBUTION, INDEMNIFICATION, REGULATORY
COMPLIANCE AND LABELING 14

 

2.1

Title

14

 

2.2

Storage

14

 

2.3

Shipping

14

 

2.4

Distribution

15

 

2.5

Joint Regulatory Compliance, Recalls and Labeling

15

 

2.6

Liability

16

 

2.7

Records and Reports

18

 

2.8

New Product Development

19

 

2.9

Publication and Public Disclosure

20

 

2.10

Certain Acquired Tissue

20

3.

FINANCIAL TERMS

22

 

3.1

Fees For the Processing of Base Tissue Products

22

 

3.2

Suggested End User Prices

22

 

3.3

Invoicing, Payment and Collection For Base Tissue Products

22

 

3.4

***

22

 

3.5

End User Billing and Collection for Proprietary Products

22

 

3.6

Maximum Inventory Level

(1

23

 

3.7

Confidentiality of End User Information

24

4.

CONFIDENTIALITY

25

5.

TERM OF AGREEMENT

26

6.

TERMINATION

26

 

6.1

Breach or Insolvency

26

 

6.2

Certain Third Party Agreements

27

 

6.3

Non-Compliance With FDA Regulations

27

 

6.4

Termination of MTF-ARC Agreement

27

7.

INSURANCE

27

8.

FORCE MAJEURE

28

9.

BINDING AGREEMENT; ASSIGNMENT

28

 

_________________________

***Indicates the omission of confidential material pursuant to the request for
confidential treatment made in accordance with Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The confidential material is being filed
separately with the Securities and Exchange Commission.

 

 

i

 

 


--------------------------------------------------------------------------------



 

 

 

10. NAME, EMBLEM, PACKAGING, TECHNOLOGY AND TRADEMARK 30

11.

NOTICES

30

12.

ENTIRE AGREEMENT

31

13.

MODIFICATION

31

14.

APPLICABLE LAW

31

15.

WAIVER

31

16.

INDEPENDENT CONTRACTOR

31

17.

SEVERABILITY

31

18.

SUCCESSORS

32

 

EXHIBIT 1

YIELD CALCULATION METHODOLOGY

 

EXHIBIT 2.8

SPECIALTY PRODUCTS

 

EXHIBIT 2.10

MTF STICKER FOR ARC LABELED TISSUE

EXHIBIT 3.1

PROCESSING FEES

 

EXHIBIT 3.2

SUGGESTED END USER PRICES

 

EXHIBIT 3.5   DISCOUNTING ARRANGMENTS

 

 

ii

 


--------------------------------------------------------------------------------



 

 

PROCESSING AGREEMENT

THIS PROCESSING AGREEMENT dated as of December 22, 2004, by and among
Musculoskeletal Transplant Foundation, Inc. (“MTF”), a nonprofit District of
Columbia corporation, Biocon, Inc., a nonprofit District of Columbia corporation
and the controlling parent corporation of MTF (“Biocon” for purposes of this
Agreement the term “MTF” shall include Biocon and all existing and future
affiliates of MTF and/or Biocon), and Osteotech, Inc. (“Osteotech” for purposes
of this Agreement the term “Osteotech” shall include all existing and future
affiliates of Osteotech which engage in Tissue Processing), a Delaware
corporation. Capitalized terms used in this Agreement shall have the meanings
assigned to them in Section 1 hereof unless otherwise defined elsewhere in this
Agreement.

WHEREAS, Osteotech provides high-quality tissue processing, storage and
distribution services and other related services to entities engaged in
procuring and distributing bone and related connective soft Tissue for
transplantation; and

WHEREAS, MTF procures, processes, and distributes Tissue from various sources,
and wishes to contract with Osteotech to process such Tissue; and

WHEREAS, MTF wishes to ensure its ability to obtain Processing and Distribution
services and, from time to time, other services from Osteotech and Osteotech
desires to perform such services and to Process Tissue for MTF; and

WHEREAS, Osteotech is party to that certain Agreement dated December 10, 1996,
as amended with American Red Cross Tissue Services (“ARC” and the “ARC
Processing Agreement,” respectively) pursuant to which Osteotech provides
processing and other services to ARC in consideration for, among other things,
payment of processing fees and ARC’s commitment to deliver minimum numbers of
donors for processing by Osteotech; and

WHEREAS, MTF has entered into an Asset Acquisition Agreement dated September 17,
2004 (the “MTF-ARC Agreement”) pursuant to which MTF has agreed to acquire from
ARC certain assets related to ARC’s allograft tissue banking operations and the
closing of the MTF-ARC Agreement is conditioned upon the satisfactory resolution
of the status of the ARC Processing Agreement either by termination or
otherwise; and

WHEREAS, subject to (a) the closing of the MTF-ARC Agreement and (b) the
termination of the ARC Processing Agreement and resolution of all matters
outstanding thereunder to the satisfaction of ARC, Osteotech, and MTF, MTF and
Osteotech wish to enter into this Agreement; and

WHEREAS, MTF and Osteotech do not wish to modify or amend the Amended and
Restated Processing Agreement entered into as of June 1, 2002 among MTF,
Osteotech, and Biocon (the “MTF Processing Agreement”).

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 


--------------------------------------------------------------------------------



 

The following terms used in this Agreement shall have the following definitions:

“AATB” shall mean the American Association of Tissue Banks.

“Actual Yield” shall mean the actual average gross dollar yield per Donor from
Proprietary Products (excluding Proprietary Products Processed from ARC Tissue)
during a particular calendar quarter, based on the Suggested End User Prices for
such Proprietary Products. The Actual Yield shall be measured in the manner set
forth in Exhibit 1 attached hereto.

“Affiliate” shall have the meaning set forth in Section 9(a).

“ARC Tissue” shall mean Tissue that has been processed or partially processed
under the ARC Processing Agreement that MTF acquires from ARC pursuant to the
MTF-ARC Agreement excluding (a) unprocessed donors acquired by MTF from ARC and
released by MTF for Processing by Osteotech after the Effective Date (which
become Donors for purposes of this Agreement) and (b) Bulk ARC Tissue.

“Average Donor Profile” shall mean the following characteristics as applied to
Donors delivered by MTF to Osteotech under this Agreement:

(a)

Age and Gender. The average age of such Donors shall be within two years of the
average age of donors retained by MTF and shall have a substantially equivalent
male to female ratio as donors retained by MTF.

(b)

Suitability for bio-implants. At least *** of such Donors shall be equivalent to
donors retained by MTF for processing into bio-implants for each year of the
Term. The intent is that such Donors shall be substantially the same as donors
retained by MTF for processing into bio-implants which are promoted and/or
distributed by Synthes Spine LP. Furthermore, the intent is to meet Osteotech’s
specifications for Donors suitable for Processing into bio-implants as such
specifications are provided from time to time by Osteotech to MTF.

(c)

Younger Donors. No more than *** of all Donors will be ages *** at the date of
death.

(d)

Donor Composition. Tissue from the typical Donor delivered to Osteotech by MTF
shall consist of *** and such number of *** with *** as shall equal the average
number of *** and *** with *** and *** as are recovered from donors retained by
MTF during the preceding 12-month

 

_________________________

***Indicates the omission of confidential material pursuant to the request for
confidential treatment made in accordance with Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The confidential material is being filed
separately with the Securities and Exchange Commission.

 

 

2

 


--------------------------------------------------------------------------------



 

period, and, in addition, in each month *** from not less than *** of such
Donors.

(e)

Donor Consent. All Donors shall be governed by consents, obtained prior to
recovery in accordance with the Recovery Standards, that permit the Processing
of Tissue from such Donors as contemplated under this Agreement.

“Base Tissue Products” shall mean those products, other than Proprietary
Products, which are Processed under this Agreement by Osteotech from MTF Tissue.

“best efforts” shall mean, as to a party hereto, an undertaking by such party to
perform or satisfy an obligation or duty or otherwise act in a manner reasonably
calculated to obtain the intended result by action or expenditure not
disproportionate or unduly burdensome in the circumstances and in any case
without resorting to litigation or other legal proceedings.

“bio-implants” shall mean engineered tissue graft forms processed from cortical,
cortical/cancellous, cancellous bone or variations thereof, including without
limitation ramps, dowels, wedges, blocks, and/or other forms variations thereof.

“Bulk ARC Tissue” shall mean Tissue of ARC located at Osteotech that has been
partially processed under the ARC Processing Agreement and set aside with the
intent of Processing into Proprietary Products.

“Cancellous Chip Deposit” shall have the meaning set forth in Section 2.8(f).

“Cancellous Chip Forecast” shall have the meaning set forth in Section 2.8(d).

“Cancellous Chip Shortfall” shall have the meaning set forth in Section 2.8(c).

“Commencement of Production” shall have the meaning set forth in Section 2.8(b).

“Confidential Information” shall have the meaning set forth in Section 4(a).

“Distribution” shall mean (a) the physical distribution to end users of
Proprietary Products by Osteotech and (b) sales and promotional activities by
Osteotech and its agents and partners directly related to Proprietary Products
and consistent with the requirements in Section 3.6(c).

“Donor” shall mean a (i) human male not less than *** years of age and not
greater than *** years of age at date of death; or (ii) human female not less
than *** years of age and not greater than *** years of age at date of death, in
either case from whom Tissue is to be (or has been) delivered by MTF to
Osteotech for Processing under this Agreement (including unprocessed Donors,
wherever located, acquired from ARC by MTF and released after the

 

_________________________

***Indicates the omission of confidential material pursuant to the request for
confidential treatment made in accordance with Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The confidential material is being filed
separately with the Securities and Exchange Commission.

 

 

3

 


--------------------------------------------------------------------------------



 

Effective Date by MTF to Osteotech for Processing and excluding (x) ARC Tissue
released prior to the Effective Date by ARC to Osteotech for processing and (y)
any donors delivered by MTF to Osteotech under the MTF Processing Agreement).

“Effective Date” shall mean the date of the closing under the MTF-ARC Agreement
(the “Closing”). MTF shall consult with Osteotech with respect to the projected
Effective Date and shall notify Osteotech of the Effective Date in writing upon
the occurrence of the Closing.

“End User Fee Allocation” shall have the meaning set forth in Section 3.5(b).

“Excess Inventory Deposit” shall have the meaning set forth in Section 3.6(b).

“FDA” shall mean the U.S. Food and Drug Administration.

“Market Introduction Date” shall have the meaning set forth in Section 2.8(b).

“Minimum Donor Requirement” shall have the meaning set forth in Section 1.1(a).

“Minimum Yield” shall mean an average gross dollar yield per Donor of *** from
Proprietary Products; provided, that the Minimum Yield for the first six months
of the Term shall be ***. If the Term is renewed as provided in Section 5, the
Minimum Yield in effect during the Renewal Term shall be increased by the same
proportion as Osteotech’s Processing Fees for Base Tissue Products are increased
for such Renewal Term as compared to the prior calendar year.

“MTF-ARC Agreement” shall have the meaning assigned to such term in the recitals
hereof.

“MTF Processing Agreement” shall have the meaning assigned to such term in the
recitals hereof.

“MTF Tissue” shall mean Tissue from Donors delivered to Osteotech for Processing
under this Agreement.

“NOTA” shall mean National Organ Transplant Act, as amended.

“Processing” shall mean the Tissue processing services performed by Osteotech
pursuant to this Agreement including all operations necessary to prepare MTF
Tissue for transplantation.

“Processing Fees” shall have the meaning set forth in Exhibit 3.1 attached
hereto.

“Processing Standards” shall mean all standards, guidelines, rules, regulations
and laws applicable to the Processing, storage, packaging, labeling, shipping
and Distribution of Tissue by Osteotech. The Processing Standards shall include
applicable (i) laws, regulations, and guidelines of the FDA; (ii) standards and
guidelines promulgated by the AATB; (iii) laws and

 

_________________________

***Indicates the omission of confidential material pursuant to the request for
confidential treatment made in accordance with Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The confidential material is being filed
separately with the Securities and Exchange Commission.

 

 

4

 


--------------------------------------------------------------------------------



 

regulations of other U.S. federal, state and local government agencies with
jurisdiction over the processing and distribution of human musculoskeletal
tissue; (iv) laws and regulations of non-U.S. jurisdictions where Tissue
Processed by Osteotech is procured or distributed by or on behalf of MTF or
Osteotech; (v) MTF’s SOPs, as may be amended from time to time by MTF and as
provided to Osteotech in advance of their effectiveness; and (vi) Osteotech’s
SOPs, as may be amended from time to time.

“Products” shall mean Base Tissue Products and Proprietary Products, in each
case Processed by Osteotech from MTF Tissue.

“Proprietary Products” shall mean Existing Proprietary Products and New
Proprietary Products. “Existing Proprietary Products” shall mean those listed in
Exhibit 3.2 as the same shall be amended from time-to-time pursuant to this
Agreement. Existing Proprietary Products shall be deemed to be Proprietary
Products for all purposes of this Agreement. “New Proprietary Products” shall
mean Proprietary Products not listed in Exhibit 3.2 hereto and designated as New
Proprietary Products pursuant to Section 2.8 hereof. In all cases, Osteotech
agrees not to designate Achilles’ tendon, bone-tendon-bone, meniscus, fascia,
tibialis tendon or semitendinosis tendon, or derivatives thereof, as a New
Proprietary Product.

“Recovery Standards” shall mean all standards, guidelines, rules, regulations
and laws applicable to the donation, recovery, and suitability of Tissue. The
Recovery Standards shall include applicable standards and requirements relating
to Donor referral, informed consent, tissue recovery, pre-processing storage,
packaging and shipping of pre-processed Tissue and all records, activities and
standards related to obtaining, testing, documenting and evaluating serological
test results; obtaining, documenting and evaluating medical history and
lifestyle data; and related organizational, management and quality assurance
activities as may be contained in applicable (i) laws, regulations, and
guidelines of the FDA; (ii) standards and guidelines promulgated by the AATB;
(iii) laws and regulations of other U.S. federal, state and local government
agencies with jurisdiction over the procurement and distribution of human
musculoskeletal tissue; (iv) laws and regulations of non-U.S. jurisdictions
where such Tissue Processed by Osteotech is procured pursuant to this Agreement
or distributed by or on behalf of MTF or Osteotech; (v) MTF’s SOPs, as may be
amended from time to time by MTF; and (vi) Osteotech’s standards for recovered
Tissue, to the extent applicable to MTF Tissue, as specified in Osteotech’s
SOPs, as may be amended from time to time by Osteotech and as provided to MTF in
advance of their effectiveness.

“Required Cancellous Chip Yield” shall have the meaning set forth in Section
1.1(g).

“SOP” shall mean, with respect to MTF or Osteotech, a standard operating
procedure.

“Specialty Products” shall have the meaning set forth in Section 2.8(j).

“Standards” shall mean Processing Standards and/or Recovery Standards, as the
case may be.

“Suggested End User Price” shall mean, with respect to any Proprietary Product,
the price to end user customers determined from time to time by Osteotech in its
sole discretion. The current Suggested End User Prices are set out in Exhibit
3.2.

 

5

 


--------------------------------------------------------------------------------



 

 

“Term” shall mean the “Initial Term” from the Effective Date through December
31, 2006, plus any one-year “Renewal Terms,” pursuant to Section 5.

“Tissue” shall mean human bone and related connective soft tissue for allograft
transplantation.

“WIP” shall mean work-in-process Tissue and Tissue products being processed from
ARC Tissue at Osteotech.

1.

DELIVERY AND PROCESSING OF TISSUE

 

 

1.1

Bone and Related Tissues Supplied by MTF

 

 

(a)

Minimum Donor Requirement. Subject to adjustment based on Actual Yield pursuant
to Section 1.1(f), MTF shall exercise its best efforts to deliver to Osteotech
for Processing no less than *** Donors per month during the Term (the “Minimum
Donor Requirement”). For purposes of this Agreement a Donor shall be deemed to
be delivered to Osteotech by MTF when Osteotech determines in good faith that
the Donor has been recovered in accordance with the Recovery Standards and is
able to be released for Processing. Osteotech shall use its best efforts to make
such determination promptly after receipt of the Donor from MTF. The Donors to
be delivered by MTF to meet the Minimum Donor Requirement in this Agreement
shall be in addition to any donors MTF shall be required to deliver to Osteotech
pursuant to the MTF Processing Agreement. The Donors delivered by MTF to
Osteotech under this Agreement shall be clearly identified as such by MTF and
their status as Donors shall be maintained by both parties throughout Processing
and Distribution (if applicable). Except as otherwise specified in this
Agreement, Donors shall be governed only by the terms of this Agreement and not
any other agreement, including without limitation the MTF Processing Agreement.

 

(b)

Average Donor Profile; Donor Characteristics. Donors delivered by MTF in
satisfaction of the Minimum Donor Requirement shall conform to the Average Donor
Profile calculated on an average basis over all Donors delivered in any calendar
year. Osteotech shall have the right on reasonable prior notice to MTF and at
Osteotech’s sole expense to have an independent third party reasonably
acceptable to MTF audit MTF’s compliance with the foregoing provisions regarding
MTF’s achievement of the Average Donor Profile. MTF shall cooperate with such
audit and shall provide such third party with such information as it shall
request in order to conduct such audit. Osteotech shall be entitled to exercise
such audit right no more than once per year Osteotech shall have the right to
reject all Tissue from any particular Donor delivered to it pursuant to this

 

_________________________

***Indicates the omission of confidential material pursuant to the request for
confidential treatment made in accordance with Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The confidential material is being filed
separately with the Securities and Exchange Commission.

 

 

6

 


--------------------------------------------------------------------------------



 

Agreement if Osteotech reasonably believes that: (i) such Tissue fails to comply
with the Recovery Standards; or (ii) such Tissue was not obtained or handled in
accordance with the Processing Standards; or (iii) if the terms of the
applicable consent with respect to the donor of such Tissue restrict the
Processing and Distribution of Tissue as contemplated in this Agreement. In the
event of any such rejection, Osteotech shall notify MTF as promptly as
practicable thereof and provide a written explanation of the reasons. MTF shall
use its best efforts to cure such rejection by either: (i) correcting the cause
for such rejection so that such Tissue is no longer rejected by Osteotech; or
(ii) delivering other Tissue which is not rejected. If such rejection is so
cured within 30 days after receipt by MTF of such written explanation, such
Tissue shall not be considered in computing any shortfall referred to below in
Section 1.1(h); and, if such rejection is not so cured within such 30-day
period, such Tissue shall be considered in computing such shortfall until such
rejection shall have been cured as described in this Section 1.1(b) or such
shortfall shall have been eliminated as described below.

(c)

Donor Planning. Notwithstanding anything to the contrary contained in this
Agreement, commencing on the Effective Date and for the remainder of the Term,
Osteotech shall be responsible for planning Donors for Processing that are
delivered by MTF to Osteotech in order to satisfy the Minimum Donor Requirement,
as needed to produce Proprietary Products. Such planning shall be based upon
Osteotech’s forecasted market needs solely with respect to Donors delivered in
accordance with the Minimum Donor Requirement, and such plans shall be provided
to MTF in good faith and on a quarterly basis at least 30 days prior to the
quarter in which such forecast shall apply. MTF acknowledges that such planning
by Osteotech shall be conducted with a priority on meeting the forecasted market
demand of Proprietary Products first, with Base Tissue Products a secondary
consideration. After each Donor is planned by Osteotech to meet the forecasted
demand for Proprietary Products, Osteotech shall use its best efforts to follow
the Donor master plan provided by MTF with respect to such Donor in order to
plan the remainder of such Donor for Base Tissue Products. Osteotech
acknowledges that MTF has certain commitments to its member recovery
organizations to give priority in certain circumstances to member demands for
Base Tissue Products currently Processed by Osteotech and Osteotech agrees to
use its best efforts to follow MTF’s direction, as reflected in Donor master
plans, to respond to such member priority demands as long as Processing of
Proprietary Products is not disrupted.

(d)

Soft Tissue Products. Osteotech shall use its best efforts to Process the soft
Tissue Products associated with any and all Donors delivered to Osteotech in
accordance with specifications for such soft Tissue Products that are in place
as of the Effective Date based upon the Donor master production plan submitted
by MTF to Osteotech. In the event any such 

 

 

7

 


--------------------------------------------------------------------------------



 

specifications are changed in a manner which would cause Osteotech to incur
additional processing expenses that are reasonably considered to be material,
Osteotech will not be required to process soft Tissue Products in accordance
with such changed specifications unless MTF shall reimburse Osteotech for such
additional processing expenses, plus a reasonable profit. Osteotech shall use
its best efforts to achieve the same per Donor yield with respect to soft Tissue
Products that MTF achieves from donors processed by MTF. MTF shall provide
training for Osteotech personnel with respect to Processing of soft Tissue
Products and the parties shall cooperate in good faith to compare and, where
appropriate, harmonize their respective specifications for soft Tissue Products.
MTF shall report its per Donor soft Tissue Product yield to Osteotech at least
annually and such yield reports shall be subject to review by a mutually
agreeable third party.

(e)

Additional Donors. Osteotech is not required to accept Donors for Processing in
excess of the Minimum Donor Requirement and the terms for delivery, planning,
and Processing of any such excess Donors must be agreed to in advance by the
parties.

(f)

Changes in Minimum Donor Requirement. If the Actual Yield for any calendar
quarter during the Term of this Agreement is less than the Minimum Yield, the
Minimum Donor Requirement for each month during the next calendar quarter shall
be reduced in accordance with Exhibit 1 subject to being increased (up to the
original Minimum Donor Requirement) in subsequent quarters in accordance with
Exhibit 1 if Actual Yield is increased. No downward adjustment of the Minimum
Donor Requirement shall be made if the Actual Yield is below the Minimum Yield
during a quarter to the extent there shall have occurred a shortfall in the
Minimum Donor Requirement or non-compliance with the Average Donor Profile.

(g)

Cancellous Chip Yield. Osteotech shall use its best efforts to return cancellous
chips to MTF Processed by Osteotech from MTF Tissue at a rate such that in each
rolling three month period during the Term MTF shall receive, on average, *** of
cancellous chips per Donor (the “Required Cancellous Chip Yield”).

(h)

Minimum Donor Requirement Shortfall. If for any reason MTF fails to deliver the
number of Donors required in order to satisfy the Minimum Donor Requirement in a
month and fails to make up any such shortfall in the next succeeding month such
that the number of Donors delivered to Osteotech in such next succeeding month
shall equal such shortfall plus

 

_________________________

***Indicates the omission of confidential material pursuant to the request for
confidential treatment made in accordance with Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The confidential material is being filed
separately with the Securities and Exchange Commission.

 

 

8

 


--------------------------------------------------------------------------------



 

the number of Donors required to be delivered in order to satisfy the Minimum
Donor Requirement for such month, and such shortfall is not the result of the
circumstances set forth in Section 1.1(f), MTF shall pay Osteotech for each
Donor constituting such shortfall an amount equal to (a) *** of the Actual Yield
during the calendar quarter preceding the month in which such shortfall shall
have occurred plus (b) ***

(i)

Compliance With Processing and Recovery Standards. The Tissue from Donors
delivered by MTF and Processed by Osteotech, and the ARC Tissue which MTF
re-releases to Osteotech for Processing, shall conform to the Processing
Standards and the Recovery Standards. MTF and Osteotech shall provide each other
a copy of its SOPs and copies of any material amendments to its SOPs promptly
after such amendments are adopted; provided, however, that doing so will not
require such party to disclose any trade secrets, technical know how or
unpublished scientific data or technical art. If interpretation of the Standards
is required or if there is a disagreement about the interpretation of the
Standards, MTF and Osteotech will attempt to negotiate a resolution in good
faith. If such interpretations or disagreements are not resolved by the parties,
the parties will mutually agree upon a third party who will assist the parties
in arriving at a resolution. In the event the FDA, any other applicable
regulatory agency or the AATB implements new or additional regulations
applicable to Tissue, the parties shall implement such changes to their
respective SOPs as are necessary to comply with such regulations in respect of
all Tissue. In the event FDA has determined (after any good faith appeal of such
determination by the applicable party) that either party has failed to implement
such changes in respect of Tissue by the effective date of such changes, the
other party shall have the remedy set forth in Section 6.3.

(j)

Serology Testing. MTF shall be responsible for the performance of all serology
testing on Tissue from each Donor procured by MTF and delivered to Osteotech
pursuant to this Agreement which shall be performed by a laboratory certified by
the Centers for Medicare and Medicaid Services under the Clinical Laboratory
Improvement Amendments of 1988. The results of such tests will be forwarded to
Osteotech promptly in accordance with the Standards or, in lieu of such records,
summary sheets acceptable to both parties. In addition, if MTF becomes aware of
adverse test results from tests performed by another party (e.g. eye bank, etc.)
on tissue or organs obtained from a Donor procured by MTF and delivered to
Osteotech pursuant to this Agreement, MTF shall notify Osteotech of such test
results promptly after MTF becomes aware of such test results.

 

_________________________

***Indicates the omission of confidential material pursuant to the request for
confidential treatment made in accordance with Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The confidential material is being filed
separately with the Securities and Exchange Commission.

 

 

9

 


--------------------------------------------------------------------------------



 

 

(k)

Reciprocal Audit Rights.

 

 

(i)

Annual Audit. Upon reasonable notice and at its own expense, each of the parties
shall have the right to conduct an annual audit of the other party’s facilities
and records related to regulatory compliance and, in the event there are
repeated significant defects in such other party’s compliance with its SOPs or
any applicable Standards, each party may conduct such additional audits of such
other party’s facilities and records related to regulatory compliance as are
reasonably necessary to ensure that such defects have been rectified. Absent
material circumstances unique to this Agreement, any audits conducted under this
Agreement shall be consolidated with audits conducted under the MTF Processing
Agreement and shall not be in addition to the audits conducted thereunder.
Notwithstanding the foregoing, in any such audit the auditing party will be
entitled to review the other party’s records only to the extent such records
relate to MTF and ARC Tissue.

 

(ii)

Access to Osteotech Facilities. Osteotech will grant designated MTF personnel
access to its facilities to observe all steps of Processing for the purpose of
conducting a standard MTF inspection (pursuant to this Section 1.1(k)) of
Osteotech’s compliance with the Processing Standards applied to MTF and ARC
Tissue. As part of this inspection, all such Processing Standards will be made
available to the inspectors; provided, that such access will not require
Osteotech to reveal any proprietary know-how or trade secrets unless it is
necessary to MTF’s understanding of whether Osteotech is in compliance with such
Processing Standards and to the extent applicable to Osteotech, the Recovery
Standards, and then, in such case, such proprietary know-how and trade secrets
shall be revealed only to a mutually agreeable third party. Such third party
will have access to such proprietary know-how and trade secrets only if it signs
a confidentiality agreement satisfactory to Osteotech. If such personnel require
access to Osteotech’s clean rooms, the personnel must have on file with
Osteotech appropriate blood serum test results and such other appropriate test
results as Osteotech may require prior to such personnel being granted access to
Osteotech’s clean rooms. Osteotech may, in its reasonable discretion, refuse any
individual access to Osteotech’s clean rooms for cause. Such denial of access
will not be a violation of this Agreement.

 

(iii)

Access to MTF Facilities. MTF will grant designated Osteotech personnel access
to its facilities to observe MTF’s Tissue recovery activities for the purpose of
conducting a standard Osteotech inspection of MTF’s compliance with the Recovery
Standards and, to the extent applicable to MTF, the Processing Standards
pursuant

 

 

10

 


--------------------------------------------------------------------------------



 

to this Section 1.1(k). As part of this inspection, all Recovery Standards will
be made available to the inspectors; provided, that such access will not require
MTF to reveal any proprietary know-how or trade secrets unless it is necessary
to Osteotech’s understanding of whether MTF is in compliance with the Recovery
Standards and, to the extent applicable to MTF, the Processing Standards, and
then, in such case, such proprietary know-how and trade secrets shall be
revealed only to a mutually agreeable third party. Such third party will have
access to such proprietary know-how and trade secrets only if it signs a
confidentiality agreement satisfactory to MTF. If such personnel require access
to MTF’s clean rooms, the personnel must have on file with MTF appropriate blood
serum test results and such other appropriate test results as MTF may require
prior to such personnel being granted access to MTF’s clean rooms. MTF may, in
its reasonable discretion, refuse any individual access to MTF’s clean rooms for
cause. Such denial of access will not be a violation of this Agreement.

1.2

Volume and Forecasts

 

 

(a)

Roles of MTF and Osteotech. MTF shall procure, store and, in the case of Base
Tissue Products, distribute all Tissue covered by this Agreement in a manner
that assures that such Tissue will conform to the Standards, and shall deliver
such Tissue to Osteotech as necessary to meet the Minimum Donor Requirement.
Osteotech shall Process, store and, in the case of Proprietary Products,
Distribute all Tissue covered by this Agreement in a manner that assures that
such Tissue will conform to the Standards, and shall deliver all Base Tissue
Products to MTF as required in this Agreement.

 

(b)

Production Meetings. Osteotech will arrange with MTF to hold regular production
meetings to discuss the forecasts and other processing issues related to the
Donors delivered under this Agreement.

1.3

Donor Records

 

 

(a)

Maintenance of Records. As they relate to MTF Tissue and ARC Tissue, MTF will
obtain and maintain (or in the case of ARC Tissue, have access to) all: (i)
necessary books, records, and other data required under the Recovery Standards
of MTF (including without limitation donor medical history, donor life style
information, serology and blood culture testing); (ii) inventory records of MTF
Tissue and inventory records of Processed Base Tissue Products received by MTF
from Osteotech pursuant to this Agreement; and (iii) all end user orders
received from MTF’s customers who utilize the Base Tissue Products Processed by
Osteotech pursuant to this Agreement. Osteotech will maintain all (x) necessary
books, records,

 

 

11

 


--------------------------------------------------------------------------------



 

and other data required under the Processing Standards relating to MTF Tissue
and ARC Tissue, (y) inventory records of Proprietary Products Processed by
Osteotech pursuant to this Agreement relating to MTF Tissue and ARC Tissue and
(z) end user orders received from Osteotech’s customers who utilize the
Proprietary Products Processed and Distributed by Osteotech pursuant to this
Agreement.

 

(b)

Records Requested by Regulatory Authorities. Each party shall also obtain and
forward to the requesting governmental regulatory agency, in English, such
records, within the requisite time period, as may be necessary to satisfy all
Standards applicable to activities performed by such party under this Agreement.

 

(c)

Records Delivered to Osteotech. MTF shall obtain and forward to Osteotech, in
English, such records, within the requisite time period, as may be reasonably
necessary to satisfy all of the Processing Standards relating to MTF Tissue and
ARC Tissue, including, but not limited to, Donor medical history, Donor life
style information, and all Donor testing information or, in lieu of such
records, summary sheets acceptable to both parties.

 

(d)

Records Necessary to Comply with Inspection of MTF. In the event any regulatory
agency audits or otherwise inspects MTF’s facilities or records and requires
information maintained by Osteotech relating to the Processing of MTF Tissue or
ARC Tissue by Osteotech, Osteotech will provide MTF with such information in
Osteotech’s possession as is necessary to satisfy any such request by any such
regulatory agency.

 

(e)

Records Necessary to Comply with Inspection of Osteotech. In the event any
regulatory agency audits or otherwise inspects Osteotech’s facilities or records
and requires information maintained by MTF relating to the recovery, screening
and testing of MTF Tissue or ARC Tissue, MTF will provide Osteotech with such
information in MTF’s possession (or in the case of ARC Tissue to which it has
access) as is necessary to satisfy any such request by any such regulatory
agency.

1.4

Processing

 

 

1.4.1

Compliance With Processing Standards

 

Processing and packaging of Tissue received by Osteotech pursuant to Section 1.1
into currently available finished units of MTF Tissue shall be conducted by
Osteotech pursuant to the Processing Standards in accordance with this Section
1.4.

1.4.2

Processing Considerations

 

 

(a)

Changes to Processing Standards. Osteotech may present valid evidence to MTF if
Osteotech determines that FDA, AATB or

 

 

12

 


--------------------------------------------------------------------------------



 

another applicable government agency mandated changes in processing techniques
or the quality and condition of MTF Tissue prevents the achievement of the
Minimum Yield. The parties agree to discuss the implications of such parameters
and to determine a reasonable adjusted Minimum Yield based on such new
requirements. If there is a disagreement about an adjustment to the Minimum
Yield, MTF and Osteotech will attempt to negotiate a resolution in good faith.
If such disagreement is not resolved by the parties, the parties will mutually
agree upon a third party who will assist the parties in arriving at a
resolution.

(b)

Consistent Donor and Processing Flow. The parties shall undertake best efforts
to manage a consistent flow of Donors from delivery through Processing with the
goal of minimizing end-of-month bunching of donors. Subject to the foregoing
sentence, donors received at Osteotech for Processing will be Processed within a
reasonable period of time (which shall be reviewed at the regular production
meetings provided for in Section 1.2(b)) after (i) all related required Donor
documentation is received at Osteotech, (ii) such documentation has been
reviewed by Osteotech’s Quality Assurance Department and/or Regulatory Affairs
Department and (iii) such documentation has been found by such department or
departments, as the case may be, to be complete in every respect and to
otherwise meet the requirements of the Processing Standards. Once Processing of
the Donor is complete, all Base Tissue Products will be shipped to MTF upon
final inspection and release thereof by Osteotech’s Quality Assurance Department
within a reasonable time after such final inspection and release is complete.

(c)

Delay of Release. If the release of Base Tissue Products back to MTF is delayed
due to: (i) Tissue histology of unknown etiology or (ii) microbial contamination
of final product, Osteotech will immediately notify MTF of the reason for the
hold and the approximate time period expected for the hold (in weeks).

(d)

Quality Assurance; Rework of Tissue. Osteotech will maintain a quality assurance
program whose goal is to achieve zero defect processing. To the extent there are
rejects of MTF Tissue, it is Osteotech’s goal that such rejects of MTF Tissue be
no more than an average of *** of MTF Tissue Processed per Donor. All rejected
MTF Tissue that can be reworked, will be reworked in accordance with the
Processing Standards and returned to MTF (in

 

_________________________

***Indicates the omission of confidential material pursuant to the request for
confidential treatment made in accordance with Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The confidential material is being filed
separately with the Securities and Exchange Commission.

 

 

13

 


--------------------------------------------------------------------------------



 

the case of Base Tissue Products) within four months from time of rejection.
Monthly reports indicating the reason(s) for reworks and the status of reworks
will be submitted by Osteotech to MTF.

2.

Title, Storage, Shipping, distribution, indemnification, Regulatory Compliance
and Labeling

 

2.1

Title

 

Tissue delivered to Osteotech for Processing, the finished units derived from
such Tissue and any other materials or by-products derived from such Tissue
shall, to the extent permissible under NOTA and other applicable laws, remain
the property of MTF at all times until transfer to the end user customer, except
that MTF may grant Osteotech written permission to use excess Tissue for
research purposes. Osteotech shall not sell, trade or otherwise dispose of MTF
Tissue derived from such Tissue or any other materials or by-products derived
from such Tissue except in accordance with the terms of this Agreement.

2.2

Storage

 

 

(a)

Storage of Proprietary Products. Osteotech shall store all Proprietary Products
released by Osteotech awaiting shipment. Such storage shall be in compliance
with all applicable portions of the Processing Standards.

 

(b)

Destruction of Stored Tissue. In the event that MTF Tissue which is being
Processed by Osteotech or held by Osteotech in “quarantine storage,”
“pre-processing storage,” or “post-processing storage” (as such terms are
defined or described in the applicable portions of the Processing Standards) is
destroyed or rendered unusable while in the possession of Osteotech due to the
negligence of Osteotech, Osteotech shall pay, as the case may be, to MTF the
following amounts: (i) in the case of Base Tissue Products which have already
been Processed at the time of such destruction or damage, *** (ii) in the case
of MTF Tissue which has not yet been Processed at the time of such destruction
or damage and would be Processed by Osteotech into Base Tissue Products, ***
(iii) in the case of Proprietary Products which have already been Processed at
the time of such destruction or damage, *** and/or (iv) in the case of MTF
Tissue which has not yet been Processed at the time of such destruction or
damage and would be Processed by Osteotech into Proprietary Products, ***

2.3

Shipping

 

Shipping of Base Tissue Products shall be governed by Section 3.2 of the MTF
Processing Agreement. MTF shall have no responsibility for shipment of
Proprietary Products

 

_________________________

***Indicates the omission of confidential material pursuant to the request for
confidential treatment made in accordance with Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The confidential material is being filed
separately with the Securities and Exchange Commission.

 

 

14

 


--------------------------------------------------------------------------------



 

Processed under this Agreement. Notwithstanding any provisions therein to the
contrary, Section 3.2 of the MTF Processing Agreement shall not apply in any
respect to Proprietary Products and Osteotech shall ship all Proprietary
Products as part of its Distribution activities under this Agreement.

2.4

Distribution

Osteotech shall be responsible for Distribution of Proprietary Products in
accordance with the applicable provisions of this Agreement.

2.5

Joint Regulatory Compliance, Recalls and Labeling

 

 

(a)

Joint Regulatory Compliance. Each party shall comply with regulatory
requirements applicable to its activities under this Agreement. Without limiting
the foregoing, Osteotech shall be responsible for obtaining and maintaining
regulatory approvals for Proprietary Products Processed and Distributed
hereunder. In instances where the party’s compliance responsibilities overlap,
or where otherwise necessary and appropriate, each party shall use its best
efforts to cooperate with and assist the other party in such other party’s
regulatory compliance activities. If a difference arises as to (i) which party
is responsible for meeting a particular regulatory compliance responsibility or
(ii) joint compliance responsibilities, MTF and Osteotech will attempt to
negotiate a resolution in good faith. If the difference is not resolved by the
parties, MTF and Osteotech will agree upon a third party who will assist the
parties in arriving at a resolution.

 

(b)

Recall of Base Tissue Products. In the event of any recall (either voluntary or
mandated by FDA) of Base Tissue Products Processed under this Agreement, MTF
shall be responsible for carrying out such recall, provided that Osteotech shall
reimburse MTF for the costs of such recall if such recall is made necessary by
Osteotech’s failure to comply with the Processing Standards with respect to such
Tissue or Osteotech’s negligence in Processing such Tissue.

 

(c)

Recall of Proprietary Products. In the event of any recall (either voluntary or
mandated by FDA) of Proprietary Products Processed under this Agreement,
Osteotech shall be responsible for carrying out such recall, provided that MTF
shall reimburse Osteotech for the costs of such recall if such recall is made
necessary by MTF’s failure to comply with the Recovery Standards with respect to
such Tissue or MTF’s negligence in recovering such Tissue.

 

(d)

Labeling. Containers of finished units of Base Tissue Products must bear a
standard MTF label, approved by Osteotech and MTF, that contains the product
name and identity code, donor number and expiration date. Containers of finished
units of Proprietary Products must bear a standard

 

 

15

 


--------------------------------------------------------------------------------



 

Osteotech label, approved by Osteotech and MTF, that contains the product name
and identity code, donor number and expiration date.

 

(e)

Labeling Costs. Osteotech shall bear the costs of producing labels, packaging
and inserts in conformance with this Section 2.5. If the labels and/or package
inserts are changed by request of MTF, MTF will bear the costs of these changes,
including label inventory replacements. Osteotech shall maintain no more than
six months of label and package insert inventory by tissue type.

 

(f)

Labeling Standards. All labeling will be in accordance with Section 2.5(d) and
the Standards.

 

(g)

Tissue Specifications. Specifications for all Base Tissue Products to be
Processed from Donors will be developed by MTF and approved according to MTF
SOPs and, as applicable, Osteotech SOPs. Specifications for all Proprietary
Products to be Processed from Donors will be developed by Osteotech and approved
according to Osteotech SOPs and, as applicable, MTF SOPs. Requests to Osteotech
about its ability to comply with special specifications with respect to Base
Tissue Products will be made in writing by MTF and will receive a written
response from Osteotech within a reasonable period of time. Requests by MTF for
labeling changes, including package inserts, will be responded to by Osteotech
in writing within 10 business days indicating its ability to accomplish the
changes.

2.6

Liability

 

 

(a)

Indemnification by Osteotech. Osteotech agrees to defend, hold harmless, and
indemnify MTF and its member organizations against any damages, litigation
costs, losses, obligations, liabilities, claims, actions or causes of action
sustained or suffered by MTF or any of its member organizations arising from (i)
a breach or default by Osteotech of any of its representations, warranties or
covenants contained in this Agreement; (ii) a defect in any finished unit of MTF
Tissue Processed by Osteotech under this Agreement to the extent such defect
results from an error or omission by Osteotech (including any employee or agent
of Osteotech or other person to whom Osteotech has delegated any Processing or
Distribution activities or any Processing or Distribution-related activities
hereunder) including without limitation any testing performed by or at the
direction of Osteotech, or from a failure of workmanship by Osteotech; (iii) any
medical claim made by any employee or authorized agent of Osteotech regarding
any MTF Tissue Processed or Distributed by Osteotech pursuant to this Agreement
(A) which is required by applicable laws or regulations to be approved by a
relevant regulatory agency and has not been so approved and/or (B) which is not
supported by credible objective scientific evidence; or (iv) a false and
misleading representation made by any

 

 

16

 


--------------------------------------------------------------------------------



 

employee or authorized agent of Osteotech regarding any MTF Tissue Processed or
Distributed by Osteotech pursuant to this Agreement. For purposes of this
Section 2.6(a), MTF Tissue Processed or Distributed by Osteotech under this
Agreement shall include any ARC Tissue that is re-released by MTF for
distribution.

(b)

Indemnification by MTF. MTF agrees to defend, hold harmless, and indemnify
Osteotech against any damages, litigation costs, losses, obligations,
liabilities, claims, actions or causes of action sustained or suffered by
Osteotech arising from (i) a breach or default by MTF of any of its
representations, warranties or covenants contained in this Agreement; (ii) a
defect in any finished unit of MTF Tissue Processed by Osteotech under this
Agreement to the extent such defect results from an error or omission by MTF
(including any employee or agent of MTF or other person to whom MTF has
delegated any MTF Tissue recovery or distribution activities or any MTF Tissue
recovery or distribution-related activities hereunder), in connection with its
MTF Tissue recovery or distribution activities, including without limitation any
testing performed by or at the direction of MTF; (iii) any medical claim made by
any employee or authorized agent of MTF regarding any MTF Tissue Processed or
Distributed by Osteotech pursuant to this Agreement (A) which is required by
applicable laws or regulations to be approved by a relevant regulatory agency
and has not been so approved and/or (B) which is not supported by credible
objective scientific evidence; or (iv) a false and misleading representation
made by any employee or authorized agent of MTF regarding any MTF Tissue
Processed or Distributed by Osteotech pursuant to this Agreement. For purposes
of this Section 2.6(b), MTF Tissue Processed or Distributed by Osteotech under
this Agreement shall include any ARC Tissue that is re-released by MTF for
distribution.

(c)

Indemnification Procedures. For purposes of subsection (a) above, Osteotech
shall be the “indemnifying party” and MTF shall be the “indemnified party” and
for the purposes of subsection (b) above, MTF shall be the “indemnifying party”
and Osteotech shall be the “indemnified party.” The obligations and liabilities
of the indemnifying party hereunder with respect to claims resulting from the
assertion of liability by third parties shall be subject to the following terms
and conditions:

 

> > (i) The indemnified party shall give written notice to the indemnifying
> > party of any assertion of liability by a third party which might give rise
> > to a claim by the indemnified party against the indemnifying party based on
> > the indemnity contained in Section 2.6(a) hereof, or Section 2.6(b) hereof,
> > as the case may be, stating the nature and basis of said assertion and the
> > amount thereof, to the extent known, within five business days after an
> > officer of the indemnified party learns of the claim or receives notice
> > thereof. Failure to give such notice within five business days may, at the
> > indemnifying party’s

 

17

 


--------------------------------------------------------------------------------



 

option, result in a reduction in any subsequent indemnification payment by an
amount equivalent to the expenses and/or losses demonstrated to have been caused
by such delay in notification.

 

(ii)

In the event any action, suit or proceeding is brought against the indemnified
party, with respect to which the indemnifying party may have liability under the
indemnity agreement contained in subsection (a) or subsection (b) hereof, the
action, suit or proceeding shall, upon the written agreement of the indemnifying
party that it is obligated to indemnify under the indemnity agreement contained
in subsection (a) or (b) hereof, as the case may be, be defended (including all
proceedings on appeal or for review which counsel for the defendant shall deem
appropriate) by the indemnifying party. The indemnified party shall have the
right to be represented by advisory counsel and accountants, at its own expense,
and shall be kept fully informed of such action, suit or proceeding at all
stages thereof, whether or not it is so represented. The indemnifying party
shall make available to the indemnified party and its attorneys and accountants
all books and records of the indemnifying party relating to such proceedings or
litigation. The parties will render to each other such assistance as they may
reasonably require in order to ensure the proper and adequate defense of any
such action, suit or proceeding.

 

(iii)

The indemnifying party shall not make any settlement of any claims without the
written consent of the indemnified party, which consent shall not be
unreasonably withheld or delayed.

 

(iv)

The indemnified party shall not make any settlement of any claims without the
written consent of the indemnifying party.

 

(d)

Survival. The provisions of this Section 2.6 shall survive termination of this
Agreement.

2.7

Records and Reports

 

 

(a)

Records. Osteotech shall maintain, on a daily basis, accurate records concerning
Tissue received, Tissue processed and in storage at Osteotech and finished units
of Tissue stored and shipped. Such records shall be available to MTF during
normal business hours upon reasonable advance notice at MTF’s expense. Osteotech
shall not be required to produce any data other than data which it is required
to obtain and maintain by the Processing Standards, provided that MTF shall not
have access to the records and reports referred to in this Section 2.7 to the
extent they contain Proprietary Sales Information except as provided in Section
3.5.

 

 

18

 


--------------------------------------------------------------------------------



 

 

 

(b)

Reports. In addition to the information provided in Section 2.7(a), Osteotech
shall provide timely reports on each Donor showing Tissue processed and shipped.
Reports at the time of shipping should include total disposition of all Tissue,
including cortical storage, pending reworks and discards. Any Proprietary
Products Sales Information contained in such reports shall be subject to Section
3.5.

 

 

(c)

Confidentiality of Information. Osteotech shall ensure that all information
pertaining to MTF will be disclosed only to those Osteotech personnel with a
need-to-know who have signed Osteotech’s standard confidentiality agreement.

 

 

(d)

Notice of Release of Donor Information. Osteotech shall notify MTF prior to the
release of any MTF donor identifying information, such as donor identifying
number, whether pursuant to request of a regulatory or governmental agency or
court or administrative order or subpoena. The provisions of this subsection
shall survive termination of this Agreement.

 

 

(e)

Monthly Reports by Osteotech. Osteotech shall provide MTF monthly written
reports to include:

 

 

(i)

Complete Donor status report for all donors at Osteotech, including those in
processing;

 

 

(ii)

Yield per Donor and trend analysis;

 

 

(iii)

Complaints (including packaging complaints), and trend analysis;

 

 

(iv)

Microbiologic contamination rates and trend analysis; and

 

 

(v)

Reject reports including amounts, explanations and trend analysis.

 

(f)

Monthly Reports by MTF. MTF shall provide Osteotech monthly written reports to
include a summary report of eligible donors retained for processing by MTF for
the prior month by age and gender.

 

2.8

New Product Development

 

 

(a)

***

 

 

(b)

***

 

 

(c)

***

 

 

(d)

***

 

 

_________________________

***Indicates the omission of confidential material pursuant to the request for
confidential treatment made in accordance with Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The confidential material is being filed
separately with the Securities and Exchange Commission.

 

 

19

 


--------------------------------------------------------------------------------



 

 

 

(e)

***

 

 

(f)

***

 

 

(g)

***

 

 

(h)

***

 

 

(i)

***

 

 

(j)

***

 

 

(k)

***

 

2.9

Publication and Public Disclosure

Publication and public disclosure of scientific information shall be governed by
Section 3.8 of the MTF processing Agreement.

2.10

Certain Acquired Tissue

MTF will acquire from ARC under the MTF-ARC Agreement (i) Tissue that has been
processed or is partially processed by Osteotech as of the Effective Date from
donors that have been delivered by ARC to Osteotech for processing under the ARC
Processing Agreement including all Grafton® DBM products (both finished units
and WIP) and Graftech® Bio-implants WIP as of the Effective Date ( in the case
of such Grafton® DBM products and Graftech® Bio-implants WIP, “ARC Proprietary
Products”), but excluding (x) Bulk ARC Tissue, (y) finished units of Graftech®
Bio-implants, and (z) ARC products previously acquired by Osteotech and (ii) all
donors that have been procured by ARC with respect to which processing has not
commenced. Osteotech shall acquire such ARC Proprietary Products pursuant to
this Section 2.10.

(a)

Osteotech Acquisition of ARC Proprietary Products. Osteotech shall acquire from
MTF as of the Effective Date all finished units of ARC Proprietary Products that
are included in ARC Tissue, whether located at Osteotech or elsewhere, except
for ARC Proprietary Products that are within 6 months of expiration as of the
Effective Date (“Expiring ARC Proprietary Products”) and are not in ARC’s
consignment inventory. In addition, Osteotech shall acquire from MTF all units
of ARC Proprietary Products that are finished and released by Osteotech and MTF
after the Effective Date.

(b)

Information Regarding ARC Proprietary Products. Each party shall provide to the
other a report listing in reasonable detail the ARC

 

_________________________

***Indicates the omission of confidential material pursuant to the request for
confidential treatment made in accordance with Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The confidential material is being filed
separately with the Securities and Exchange Commission.

 

 

20

 


--------------------------------------------------------------------------------



 

Proprietary Products in its possession including, in the case of MTF, a listing
of ARC Proprietary Products located at ARC facilities or in ARC consignment
inventories and including, in the case of Osteotech, ARC Proprietary Products in
Osteotech inventories.

(c)

Payment Terms. Osteotech shall pay MTF an amount equal to *** of the *** for all
ARC Proprietary Products acquired by Osteotech from MTF, except for such ARC
Proprietary Products that are in ARC’s consignment inventory as of the Effective
Date (including ARC Proprietary Products in such consignment inventory that are
within six months of expiration), which Osteotech shall pay for at *** of the
***. Such payment shall be made in six equal monthly installments commencing on
the one month anniversary of the Effective Date.

(d)

Base Tissue Products. MTF shall pay Osteotech processing fees pursuant to the
ARC Processing Agreement for all Base Tissue Products processed from ARC Tissue
and released and invoiced by Osteotech after the Effective Date.

(e)

Expiring ARC Proprietary Products. MTF shall pay Osteotech an amount equal to
*** of the *** for all Expiring ARC Proprietary Products acquired by MTF from
ARC excluding any ARC Proprietary Products in ARC consignment inventory on the
Effective Date. Such payment shall be made in six equal monthly installments
commencing on the one month anniversary of the Effective Date.

(f)

Labeling of ARC Proprietary Products. Osteotech shall affix a sticker to all ARC
Proprietary Products acquired from MTF hereunder in a form substantially similar
to the MTF sticker set forth in Exhibit 2.10 attached hereto. The parties shall
cooperate regarding their respective stickers and the Osteotech sticker shall be
subject to MTF’s prior approval which will not be unreasonably withheld.

(g)

ARC Trademark License. The parties agree to comply with their respective ARC
trademark licenses.

(h)

Rejected Tissue. If MTF rejects any Tissue products processed by Osteotech from
ARC Tissue for which Osteotech has not billed or is not able to bill ARC prior
to the Effective Date and such rejection is not based on Osteotech’s failure to
process such Tissue in accordance with applicable processing standards, MTF
shall pay an amount to Osteotech for such rejected Tissue as mutually determined
in good faith by MTF and Osteotech.

 

_________________________

***Indicates the omission of confidential material pursuant to the request for
confidential treatment made in accordance with Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The confidential material is being filed
separately with the Securities and Exchange Commission.

 

 

21

 


--------------------------------------------------------------------------------



 

 

3.

FINANCIAL TERMS

 

 

3.1

Fees For the Processing of Base Tissue Products

MTF will pay Osteotech Processing Fees as set forth in Exhibit 3.1. Subject to
the terms set forth in Exhibit 3.1, such fees may be adjusted from time to time,
but no more frequently than annually. MTF shall be responsible for all costs and
expenses of procuring, screening, testing, storing and delivering MTF Tissue to
Osteotech for Processing.

3.2

Suggested End User Prices

Osteotech shall provide MTF with Suggested End User Prices for Osteotech’s
Proprietary Products. The initial Suggested End User Prices are set forth in
Exhibit 3.2. Subject to the terms set forth in Exhibit 3.2, such fees may be
adjusted from time to time.

3.3

Invoicing, Payment and Collection For Base Tissue Products

 

 

(a)

Processing Fee Invoices. Osteotech shall submit invoices in U.S. dollars to MTF
for Processing of Base Tissue Products rendered in accordance with the then
existing fee schedule. The invoice date shall be the date that Osteotech’s
Quality Assurance Department releases the finished units of Base Tissue Products
for shipment to MTF.

 

(b)

Payment Terms. MTF will pay all Osteotech Processing Fee invoices for Processing
of Base Tissue Products within *** of the invoice date. All such payments shall
be in U.S. dollars.

 

(c)

Late Fees. Any balance of any invoice which is not paid within the time
specified above, at the option of Osteotech, ***.

3.4

***

 

***

3.5

End User Billing and Collection for Proprietary Products

 

 

(a)

Billing. Osteotech shall submit invoices, on behalf of MTF, to end user
customers of Proprietary Products. Such invoices shall be on Osteotech
letterhead and be submitted to end user customers at the time of shipment or,
for customers who are holding Proprietary Products on a consignment basis, at
the time the customer uses the Proprietary Products. Osteotech shall not engage
a third party billing service without MTF’s prior written approval.

 

_________________________

***Indicates the omission of confidential material pursuant to the request for
confidential treatment made in accordance with Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The confidential material is being filed
separately with the Securities and Exchange Commission.

 

 

22

 


--------------------------------------------------------------------------------



 

 

 

(b)

End User Fee Allocation. Osteotech shall pay MTF an End User Fee Allocation for
each unit of Proprietary Products sold by Osteotech which is Processed from
Donors pursuant to this Agreement. Such End User Fee Allocation shall be equal
to the then Suggested End User Price for each respective unit set forth in
Exhibit 3.2 ***

 

(c)

Reporting. On a monthly basis, Osteotech shall submit a report to MTF within
three business days of the prior month end summarizing all Proprietary Products
Processed from Donors pursuant to this Agreement sold to end user customers
during such prior month and detailing the amounts due to MTF for the End User
Fee Allocation.

 

(d)

Remittances by Osteotech. Osteotech shall remit to MTF, no later than *** after
the end of each month, the End User Fee Allocation for all Proprietary Products
sold to end user customers during such month.

 

(e)

Expired, Damaged or Destroyed Proprietary Products. Osteotech shall pay MTF an
amount equal to *** of the Suggested End User Price for all Proprietary Products
Processed under this Agreement that expire or are damaged or destroyed
(including finished units of Proprietary Products in consignment, evaluation, or
field inventory). Such payment shall be made no later than *** after the end of
the month during which such Proprietary Products expire or are damaged or
destroyed.

 

(f)

***

 

3.6

Maximum Inventory Level

 

 

(a)

Maximum Inventory Level. During the Term of this Agreement, Osteotech shall
maintain no more than an aggregate of *** of inventory of Proprietary Products
Processed from Donors under this Agreement (the “Maximum Inventory Level”),
provided that any New Proprietary Product permitted in accordance with Section
2.8 would not be included in the calculation of the Maximum Inventory Level
until *** following the Market Introduction Date of such Proprietary Product.
The Maximum Inventory Level will be measured at the end of each calendar quarter
during the Term and shall include all Proprietary Products shipped to agents and
end users on consignment, evaluation, and other deferred billing or similar
arrangements.

 

(b)

***

 

 

_________________________

***Indicates the omission of confidential material pursuant to the request for
confidential treatment made in accordance with Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The confidential material is being filed
separately with the Securities and Exchange Commission.

 

 

23

 


--------------------------------------------------------------------------------



 

 

 

(c)

Permitted Sales Practices. Osteotech agrees that all Distribution activities
with respect to Proprietary Products shall be conducted (i) in a manner that is
consistent with (A) MTF’s mission of providing high quality human allograft
tissue for transplantation and research, (B) generally accepted sales and
marketing practices in the allograft transplant tissue industry, and (C)
applicable laws, regulations, SOPs, Standards, and donor consents and (ii) in a
manner that respects the value and status of the donated Tissue.

 

(d)

Audit of Osteotech Inventory. Osteotech shall provide its timely and reasonable
cooperation and assistance for MTF’s independent auditors to complete their
confirmation procedures associated with the audit of MTF’s annual financial
statements as it relates to Osteotech’s inventory of Proprietary Products
Processed pursuant to this Agreement.

3.7

Confidentiality of End User Information

 

 

(a)

Sensitivity of Competitive Information. MTF acknowledges that end user customer
Proprietary Product sales information (“Proprietary Products Sales Information”)
constitutes sensitive and valuable competitive information of Osteotech. For
purposes of this Agreement, the identity and address of Proprietary Product end
user customers and any other information that identifies such customers
constitutes Proprietary Product Sales Information.

 

(b)

Confidentiality of Proprietary Products Sales Information. Proprietary Products
Sales Information shall be considered Confidential Information and MTF
acknowledges that Osteotech will safeguard the confidentiality of the
Proprietary Products Sales Information. MTF access to such information shall be
limited to the Chief Financial Officer of MTF who may have access to such
information (but may not copy or take notes with respect thereto) at Osteotech’s
premises promptly upon request, which requests will be limited to no more than
one per month. The Chief Financial Officer of MTF shall not disclose the
Proprietary Product Sales Information to any other person except to MTF as
provided in the following sentence. MTF shall have access to Proprietary
Products Sales Information as necessary (i) to comply with applicable law or
court order, (ii) to respond to a governmental request, or (iii) to respond to a
specific recovery partner or Donor family request in a manner consistent with
MTF’s past practices. In the case of the events in clauses (i) and (ii) above,
MTF shall use its best efforts to provide Osteotech with reasonable advance
notice of such requirements or requests in order to provide Osteotech an
opportunity to participate in the response thereto or seek a protective or other
order preventing such disclosure. In the case of a request described in clause
(iii) above, access will be limited to personnel in MTF’s Donor Services
Department who have a reasonable need to have access to such information.

 

 

24

 


--------------------------------------------------------------------------------



 

 

4.

CONFIDENTIALITY

 

 

(a)

Confidential Information. For purposes of this Agreement, “Confidential
Information” means all general and specific knowledge, experience and
information that is confidential and of value to MTF or to Osteotech, including
without limitation, formulations, designs, products, processes, supplies,
methods of manufacture or processing, SOPs, cost data, master files, the nature
of research and/or development projects, as well as data relating to them,
marketing or business plans, donor data and financial data. It shall also mean
any information disclosed to either party by any third party which either MTF or
Osteotech is obligated to treat as confidential or proprietary.

 

(b)

Non-Disclosure. Both parties agree that neither party will, at any time, without
the express agreement of the other party, or except as expressly permitted by
this Agreement, disclose to any other person or use any Confidential Information
of the other party, except for the purposes of performing this Agreement or any
successor Agreement or as may be required by law, governmental regulation or
court order. Information shall not be considered to be Confidential Information
of a party if it can be established that (i) such information was in the
possession of the other party prior to disclosure to such other party by the
party claiming that it is Confidential Information and such information is not
otherwise subject to a confidentiality agreement, (ii) such information is then
part of the public domain and became so without the breach of this or any other
confidentiality agreement by such other party or any of its affiliates, or (iii)
such information is developed independently by such other party or becomes known
to or acquired by such other party by means other than as a result of a breach
of a confidentiality agreement or any fiduciary obligation.

 

(c)

Confidentiality Agreements. MTF and Osteotech each agree to require employees,
consultants or others granted access to such Confidential Information to execute
appropriate Confidentiality Agreements, provided that each organization’s
agreements are approved by such organization’s counsel.

 

(d)

Injunctive Relief. MTF and Osteotech recognize that violation in any material
respect of any provision of subsection (b) may cause irreparable injuries to
Osteotech or MTF and agree that MTF or Osteotech shall be entitled to
preliminary and final injunctive relief against such violation. Such injunctive
relief shall be in addition to, and in no way in limitation of, any and all
remedies or rights which MTF or Osteotech shall have at law or in equity for the
enforcement of the provisions of this Section. In addition, MTF and Osteotech
agree that the party responsible for the breach of confidentiality shall be
responsible for all legal fees and other

 

 

25

 


--------------------------------------------------------------------------------



 

costs and expenses incurred in the successful enforcement of the non-breaching
party’s rights and remedies under this Section.

 

(e)

Survival. The provision of this Section 4 shall survive the termination of this
Agreement.

5.

TERM OF AGREEMENT

 

The “Initial Term” of this Agreement shall commence on the Effective Date and
shall terminate December 31, 2006. The Term shall be automatically extended for
up to two successive one-year “Renewal Terms,” provided that Osteotech has
Processed at least an average of ***per month at or above the Minimum Yield
during the first six months of the calendar year during which the Initial Term
or Renewal Term, as the case may be, is scheduled to expire and provided further
that in no event will this Agreement continue in effect beyond December 31, 2008
unless agreed to in writing by MTF and Osteotech. If Osteotech has not Processed
at least an average of 25 Donors per month at or above the Minimum Yield during
such six-month period, this Agreement will terminate at the end of the Initial
Term or Renewal Term, as the case may be. The adjusted Minimum Donor Requirement
during any Renewal Term shall be the adjusted Minimum Donor Requirement in
effect at the end of the Initial Term or prior Renewal Term, as the case may be,
subject to further adjustment pursuant to Section 1.1(f). The parties shall use
best efforts to develop and agree upon, no later than June 30, 2005, provisions
governing the wind-down of Processing operations during the last six months of
the Term.

6.

TERMINATION

 

 

6.1

Breach or Insolvency

Either party may terminate this Agreement at any time upon:

(a)

The material breach by the other party of any of its obligations under this
Agreement if such breach shall not be cured within ninety (90) days after
written notice thereof is given by the non-breaching party to the breaching
party; or

(b)

An adjudication of the other party as bankrupt or insolvent; or the admission in
writing by such other party of its inability to pay its debts as they mature; or
an assignment by such other party for the benefit of its creditors; or such
other party applying for or consenting to the appointment of a receiver, trustee
or similar officer for its assets; or the appointment of a receiver, trustee or
similar officer for such other party’s assets without the application or consent
of such other party, if such appointment shall continue undischarged for a
period of ninety (90) days; or such other party instituting (by petition,
application, answer, consent or

 

_________________________

***Indicates the omission of confidential material pursuant to the request for
confidential treatment made in accordance with Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The confidential material is being filed
separately with the Securities and Exchange Commission.

 

 

26

 


--------------------------------------------------------------------------------



 

otherwise) any bankruptcy, insolvency arrangement or similar proceeding relating
to it under the laws of any jurisdiction; or the institution of any bankruptcy,
insolvency arrangement or similar proceeding relating to such other party, if
such proceeding shall remain undismissed for a period of 90 days; or the
issuance or levy of any judgment, writ, warrant of attachment or execution or
similar process against a substantial part of the property or assets of such
other party, if such judgment, writ, warrant of attachment or execution or
similar process shall not be released, vacated or fully bonded within 90 days
after its issue or levy.

6.2

Certain Third Party Agreements

In the event MTF enters into an agreement or arrangement with a third party
whereby finished units of MTF Tissue processed by Osteotech for MTF are used as
part of such third party’s technology or product, MTF shall promptly inform
Osteotech of its intent to enter into such agreement or arrangement and
Osteotech shall have the right to terminate this Agreement at any time upon 90
days’ prior written notice to MTF without any further obligation to MTF, other
than (A) Osteotech’s obligations hereunder with respect to MTF Tissue which
Osteotech has begun to Process and MTF Tissue which Osteotech has finished
Processing but not yet delivered to MTF or end user customers, as the case may
be, which obligations shall continue until all such MTF Tissue is delivered to
MTF or end user customers, as the case may be and (B) those obligations which
otherwise survive termination of this Agreement in accordance with their terms.

6.3

Non-Compliance With FDA Regulations

MTF may terminate this Agreement at any time upon 30 days’ prior written notice
to Osteotech if the FDA has made the determination (after any good faith appeal
of such determination by Osteotech) described in Section 1.1(i) to the extent
such provisions are applicable to Osteotech. Osteotech may terminate this
Agreement at any time upon 30 days’ prior written notice to MTF if the FDA has
made the determination (after any good faith appeal of such determination by
MTF) described in Section 1.1(i) to the extent such provisions are applicable to
MTF.

6.4

Termination of MTF-ARC Agreement

If the MTF-ARC Agreement is terminated at any time prior to the Closing of the
acquisition of ARC’s issuing banking assets by MTF thereunder, this Agreement
shall automatically terminate effective upon such termination of the MTF-ARC
Agreement. MTF shall notify Osteotech of either (i) the occurrence of the
Closing or (ii) the termination of the MTF-ARC Agreement, as promptly as
practicable following the occurrence of such event.

7.

INSURANCE

 

 

(a)

Osteotech Insurance. Osteotech shall secure and maintain in force reasonable and
adequate insurance coverage for Osteotech’s Tissue Processing and Distribution
activities, provided such coverage is available

 

 

27

 


--------------------------------------------------------------------------------



 

at reasonable prices and terms. Osteotech has previously delivered to MTF
certificates of insurance.

 

(b)

MTF Insurance. MTF shall secure and maintain in force reasonable and adequate
insurance coverage of its Tissue recovery and distribution activities pursuant
to this Agreement, provided such coverage is available at reasonable prices and
terms. MTF has previously delivered to Osteotech certificates of insurance.

 

(c)

Subcontractor and Assignee Insurance. Osteotech shall require each subcontractor
or assignee who Processes or Distributes Tissue (if any are permitted by MTF) to
procure and maintain insurance of the types and amounts required of Osteotech.
In addition, once approved by MTF, the subcontractor or assignees shall sign the
indemnity agreement as it appears in Section 2.6(a) in favor of MTF. If there is
any assignment to a majority owned subsidiary of Osteotech as provided in
Section 9, that subsidiary shall meet each requirement of this Section 7.

8.

FORCE MAJEURE

 

Neither party shall be responsible to the other for nonperformance or delayed
performance of the terms and conditions hereof due to acts of God, acts of
government, wars, terrorism, riots, major accidents involving lines of
transportation, fuel or material shortages, or other causes (except strikes), in
the nature of force majeure which is beyond the affected party’s control.
Notwithstanding such force majeure event, to the extent Osteotech is unable to
perform Processing of MTF’s Tissue due to a force majeure event for more than 20
successive days or 30 days in the aggregate during any 12-month period,
Osteotech may arrange, with MTF’s approval, or in the alternative, MTF may
arrange, for MTF’s Base Tissue Products to be processed by another processor
(which may be MTF) within 30 days of such event. In no event shall MTF have the
right to cause any Proprietary Product to be processed by any other processor.
Once notice is given that the force majeure event has ended all Base Tissue
Products Processing which is being performed by any other processor as a result
of such force majeure event shall promptly revert back to Osteotech for
Processing; provided that, MTF may require Osteotech to reimburse MTF for the
difference between the Processing Fees, shipping and packaging costs that would
have been payable by MTF to Osteotech under the Agreement for Tissue processed
by such other processor and the actual costs incurred by MTF to obtain
substantially similar services from an alternate processor, provided further
that Osteotech shall in no event be responsible to pay to MTF an amount which is
in excess of 20% of such fees and costs in the aggregate that would have
otherwise been payable to Osteotech by MTF.

9.

BINDING AGREEMENT; ASSIGNMENT

 

 

(a)

As of the Effective Date, each of Biocon and MTF represents, warrants and
covenants (i) that this Agreement does not violate any law, rule or regulation
applicable to it, nor does it conflict with or cause a breach of or default
under any other agreement to which either of them or any other organization,
entity or person which they control, are controlled by, or are

 

 

28

 


--------------------------------------------------------------------------------



 

under common control with, either through ownership, common management, contract
or otherwise (any such organization, entity or person being an “Affiliate” for
purposes of this Agreement) is a party or is bound; (ii) that neither of them or
any of their Affiliates will enter into any agreement which would conflict with
or interfere with MTF’s ability to comply with its obligations under this
Agreement; and (iii) that this Agreement has been duly authorized by all
necessary actions and constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms. Each of Biocon and MTF
agrees that all of MTF’s obligations under this Agreement are and will be
binding upon Biocon and MTF and all existing and future Affiliates of either of
them and that each party whose signature to this Agreement is required to make
such obligation binding on all such Affiliates has in fact executed this
Agreement.

(b)

As of the Effective Date, Osteotech represents, warrants and covenants (i) that
this Agreement does not violate any law, rule or regulation applicable to it,
nor does it conflict with or cause a breach of or default under any other
agreement to which it or any of its Affiliates is a party or is bound; (ii) that
neither it nor any of its Affiliates will enter into any agreement which would
conflict with or interfere with Osteotech’s ability to comply with its
obligations under this Agreement; and (iii) that this Agreement has been duly
authorized by all necessary actions and constitute its legal, valid and binding
obligation enforceable against it in accordance with its terms. Osteotech agrees
that all of Osteotech’s obligations under this Agreement are and will be binding
upon all existing and future Affiliates of Osteotech and that each party whose
signature to this Agreement is required to make such obligation binding on all
such Affiliates has in fact executed this Agreement.

(c)

Each of Biocon and MTF, on the one hand, and Osteotech, on the other hand,
represents, warrants and covenants that it is not a party to any agreement, or
subject to any obligation or other duty, that would materially conflict with or
interfere with MTF’s or Osteotech’s respective ability to comply with its
obligations under this Agreement.

(d)

Except as otherwise expressly herein provided, this Agreement may not be
assigned in whole or in part without the prior written consent of the other
party, provided that either party may assign its rights under this Agreement to
any majority-owned subsidiary of such party without the consent of the other
party, provided that such subsidiary agrees in writing to be bound by the terms
and conditions of this Agreement. In the event of any such assignment, the party
making such assignment shall not be relieved of its obligations under this
Agreement unless otherwise agreed to in a writing executed by the other party.

 

 

29

 


--------------------------------------------------------------------------------



 

 

10.

NAME, EMBLEM, PACKAGING, TECHNOLOGY AND TRADEMARK

 

 

(a)

Without the prior written consent of MTF, Osteotech shall have no right to use
the trademark or emblem of MTF in connection with its Processing activities or
to use the name of MTF for commercial purposes. However, Osteotech may disclose
MTF’s name as may be required by law or government regulation.

 

(b)

Except as required by law or government regulations, MTF shall not have the
right to use any trademark or emblem of Osteotech, including the name Osteotech,
without the prior written consent of Osteotech.

 

(c)

(i) Nothing in this Agreement shall be interpreted to convey to MTF any
trademark, patent or proprietary technology owned by Osteotech;

(ii) Nothing in this Agreement shall be interpreted to convey to Osteotech any
trademark, patent, or proprietary technology owned by MTF.

 

(d)

MTF recognizes that Osteotech performs processing services for other clients in
addition to MTF, and therefore agrees that unless specifically developed or
customized for MTF or as otherwise provided herein, all packaging and technology
used by Osteotech to perform processing services will also be used to perform
such services for Osteotech’s other clients.

 

(e)

MTF recognizes that Osteotech processes proprietary forms of tissue and agrees
that if it were to distribute these tissues it will do so only under the
trademark, packaging, labels and emblems developed and provided by Osteotech.

 

(f)

MTF shall not advertise or otherwise promote Osteotech Proprietary Products or
processes without Osteotech’s prior review and written approval of all such
programs and related material.

11.

NOTICES

 

All notices and other communications provided for hereunder shall be in writing
and shall be mailed by certified mail, return receipt requested, telecopied,
with a copy sent promptly thereafter by U.S. mail, or delivered by hand or
overnight delivery, as follows.

If to MTF:

Chief Executive Officer

Musculoskeletal Transplant Foundation, Inc.

125 May Street

Edison, NJ 08837

Telephone No. (732) 661-0202

Telecopy No. (732) 661-2297

 

30

 


--------------------------------------------------------------------------------



 

 

If to Osteotech :

Chief Executive Officer

Osteotech, Inc.

51 James Way

Eatontown, New Jersey 07724

Telephone No. (908) 542-2800

Telecopy No. (908) 935-0626

or such other person or address as either party may designate by written notice
to the other party complying as to delivery with the terms of this Section 11.
All such notices and other communications shall be effective (i) if mailed by
certified or registered mail, when received as indicated by the return receipt,
(ii) if telecopied, when transmitted, as indicated by the facsimile transmission
report, provided same is on a business day in the U.S. (excludes weekends and
federal holidays) and, if not, on the next business day, or (iii) if delivered,
upon delivery, provided same is on a business day and, if not, on the next
business day.

12.

ENTIRE AGREEMENT

This Agreement sets forth the entire Agreement between the parties. Any prior
agreements, promises, negotiations, or representations, either oral or written,
relating to the subject matter of this Agreement not expressly set forth in this
Agreement are of no force or effect.

13.

MODIFICATION

This Agreement, or any part or section of it, may not be amended or modified
except by the written consent of both parties of the Agreement.

14.

APPLICABLE LAW

This Agreement shall be construed in accordance with the laws of the State of
New Jersey.

15.

WAIVER

Waiver or breach of any provision of this Agreement shall not be deemed a waiver
of any other breach of the same or a different provision of this Agreement.

16.

INDEPENDENT CONTRACTOR

Osteotech is providing its services hereunder as an independent contractor.
Nothing herein shall create any affiliation, partnership or joint venture
between the parties hereto, or any employer/employee relationship.

17.

SEVERABILITY

The provisions of this Agreement shall be severable, and if a court of competent
jurisdiction holds any provisions of this Agreement to be in violation of any
applicable law, the remaining provisions shall nevertheless remain in full force
and effect.

 

31

 


--------------------------------------------------------------------------------



 

 

18.

SUCCESSORS

This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and assigns.

 

32

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have caused this Processing Agreement to be
executed by their duly authorized officers as of the date first written above.

 

MUSCULOSKELETAL TRANSPLANT FOUNDATION, INC.

 

 

By:

 

 

 

 

Bruce Stroever
President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

BIOCON, INC.

 

 

By:

 

 

 

 

Bruce Stroever
President

 

 

 

 

 

 

 

 

 

OSTEOTECH, INC.

 

 

By:

 

 

 

 

Richard W. Bauer
Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

33

 


--------------------------------------------------------------------------------



 

EXHIBIT 1

YIELD CALCULATION METHODOLOGY

The Agreement requires that at the end of each calendar quarter, the Actual
Yield in that quarter be determined, and compared to the Minimum Yield. In the
event that the Actual Yield is below the Minimum Yield, MTF may elect to reduce
the Minimum Donor Requirement in the following quarter by a percentage equal to
the percentage shortfall in yield. If the Actual Yield meets or exceeds the
Minimum Yield, the Minimum Donor Requirement remains in place.

This Exhibit 1 confirms and formalizes the process that MTF and Osteotech will
use for determining the Actual Yield, compare it to Minimum Yield and make
adjustments (if any) to the Minimum Donor Requirement.

***

The Actual Yield and the Minimum Donor Requirement will be calculated as per the
following method;

***

***

 

_________________________

***Indicates the omission of confidential material pursuant to the request for
confidential treatment made in accordance with Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The confidential material is being filed
separately with the Securities and Exchange Commission.



 


--------------------------------------------------------------------------------



 

EXHIBIT 2.8

SPECIALTY PRODUCTS

***

 

 

_________________________

***Indicates the omission of confidential material pursuant to the request for
confidential treatment made in accordance with Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The confidential material is being filed
separately with the Securities and Exchange Commission.



 


--------------------------------------------------------------------------------



 

EXHIBIT 2.10

MTF STICKER FOR ARC LABELED TISSUE

 

 

For Information or Reorder

Contact MTF

1-800-433-6576

 



 


--------------------------------------------------------------------------------



 

EXHIBIT 3.1

PROCESSING FEES

(Subject to Conditions Below)

MTF shall pay to Osteotech the Processing Fee described in the following
subsections of this Exhibit 3.1:

1.

MTF shall pay to Osteotech the amount of***(as it shall be modified pursuant to
the following clause 2, the “Processing Fee”) for Processing of the MTF Tissue
of each Donor from which MTF Tissue is Processed pursuant to this Agreement on
or prior to December 31, 2005;

2.

***

 

3.

Osteotech shall deliver to MTF written notice no less than 90 days prior to the
effectiveness of any change in the Processing Fee for Processing of MTF Tissue.
Each such notice shall state the new annual Processing Fee and the effective
date thereof.

 

 

_________________________

***Indicates the omission of confidential material pursuant to the request for
confidential treatment made in accordance with Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The confidential material is being filed
separately with the Securities and Exchange Commission.

 


--------------------------------------------------------------------------------



 

EXHIBIT 3.2

SUGGESTED END USER PRICES

(Subject to Conditions Below)

Detailed below are the Suggested End User Prices for the Proprietary Products:

***

 

Osteotech shall deliver to MTF written notice no less than 90 days prior to the
effectiveness of any change in Suggested End User Prices stating the new
Suggested End User Prices and the effective date thereof.

 

_________________________

***Indicates the omission of confidential material pursuant to the request for
confidential treatment made in accordance with Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The confidential material is being filed
separately with the Securities and Exchange Commission.



 


--------------------------------------------------------------------------------



 

Without limiting the foregoing, Osteotech may amend and/or supplement, from time
to time, the listing of Proprietary Products and Suggested End User Prices to
the extent that a New Proprietary Product will be included therein pursuant to
the provisions under Section 2.8 of the Agreement.



 


--------------------------------------------------------------------------------



 

EXHIBIT 3.5

23

 

_________________________

***Indicates the omission of confidential material pursuant to the request for
confidential treatment made in accordance with Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The confidential material is being filed
separately with the Securities and Exchange Commission.

 

 

 

--------------------------------------------------------------------------------